Appeal from an order of the County Court of Westchester County, which affirmed an order of the City Court of Yonkers denying plaintiff’s motion for judgment on the pleadings. Order unanimously affirmed, with costs. The allegations of the answer, read in connection with those of the complaint, are such as to raise triable issues which may not be the subject of disposition upon motion for judgment on the pleadings. The rights of the defendant under his pleaded affirmative defense will be litigated upon the trial. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.